SANDERS, J.,
is of the opinion that a writ should be granted. The habeas corpus proceeding was a summary proceeding in the district court. LSA-C.C.P. Arts. 2592, 3781, 3782, 3784. When it was filed and heard, the tutor of the minor child was seeking to have the child released and delivered to his custody by the defendant, Moran Bergeron, who bore no legal relationship to the child and had no custody order. The habeas corpus decision could be based only on the evidence adduced at the habeas corpus hearing. Without expressing any opinion on other legal questions or on the merits of the case, he is of the view that the district court committed legal error by deferring a decision of the habeas corpus proceeding and considering in its decision the confidential adoption report of the Department of Public Welfare filed in the Juvenile Court adoption matter while the habeas corpus was under advisement, as well as the subsequent proceedings in the adoption case.